Exhibit 10.11



ARAMARK CORPORATION
AGREEMENT RELATING TO EMPLOYMENT AND
POST-EMPLOYMENT COMPETITION
This Agreement is between the undersigned individual ("Employee") and ARAMARK
CORPORATION ("ARAMARK").
RECITALS
WHEREAS, ARAMARK is a leading provider of managed services to business and
industry, private and public institutions, and the general public, in the
following business groups: food and support services; and uniform and career
apparel;
WHEREAS, ARAMARK has a proprietary interest in its business and financial plans
and systems, methods of operation and other secret and confidential information,
knowledge and data ("Proprietary Information") which includes, but is not
limited to, all confidential, proprietary or non-public information, ideas and
concepts; annual and strategic business plans; financial plans, reports and
systems including profit and loss statements, sales, accounting forms and
procedures and other information regarding costs, pricing and the financial
condition of ARAMARK and its business segments and groups; management
development reviews, including information regarding the capabilities and
experience of ARAMARK employees; intellectual property, including patents,
inventions, discoveries, research and development, compounds, recipes, formulae,
reports, protocols, computer software and databases; information regarding
ARAMARK’s relationships with its clients, customers, and suppliers and
prospective clients, partners, customers and suppliers; policy and procedure
manuals, information regarding materials and documents in any form or medium
(including oral, written, tangible, intangible, or electronic) concerning any of
the above, or any past,

388508

--------------------------------------------------------------------------------

Exhibit 10.11



current or future business activities of ARAMARK that is not publicly available;
compensation, recruiting and training, and human resource policies and
procedures; and data compilations, research, reports, structures, compounds,
techniques, methods, processes, know-how;
WHEREAS, all such Proprietary Information is developed at great expense to
ARAMARK and is considered by ARAMARK to be confidential trade secrets;
WHEREAS, ARAMARK will provide access to Employee, as a senior manager, to
ARAMARK's Proprietary Information, directly in the course of Employee's
employment, and indirectly through interaction with and presentations by other
ARAMARK senior managers at the Executive Leadership Institute, Executive
Leadership Council meetings, President& Council meetings and the like;
WHEREAS, ARAMARK will introduce Employee to ARAMARK clients, customers,
suppliers and others, and will encourage, and provide resources for, Employee to
develop personal relationships with ARAMARK's clients, customers, suppliers and
others;
WHEREAS, ARAMARK will provide specialized training and skills to Employee in
connection with the performance of Employee's duties at ARAMARK which training
involves the disclosure by ARAMARK to Employee of Proprietary Information;
WHEREAS, ARAMARK will be vulnerable to unfair post-employment competition by
Employee because Employee will have access to and knowledge of ARAMARK's
Proprietary information, will have a personal relationship with ARAMARK's
clients, customers, suppliers and others, and will generate good will which
Employee acknowledges belongs to ARAMARK;
NOW, THEREFORE, in consideration of Employee's employment with ARAMARK, the
award of non-qualified stock options and restricted stock units under the

2

--------------------------------------------------------------------------------

Exhibit 10.11



ARAMARK 2001 Equity Incentive Plan, the severance and other post-employment
benefits provided for herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Employee agrees to
enter into this Agreement with ARAMARK as a condition of employment pursuant to
which ARAMARK will limit Employee's right to compete against ARAMARK during and
following termination of employment on the terms set forth in this Agreement.
Intending to be legally bound, the parties agree as follows:
ARTICLE I. NON-DISCLOSURE AND NON-DISPARAGEMENT: Employee shall not, during or
after termination of employment, directly or indirectly, in any manner utilize
or disclose to any person, firm, corporation, association or other entity,
except where required by law, any Proprietary Information which is not generally
known to the public, or has not otherwise been disclosed or recognized as
standard practice in the industries in which ARAMARK is engaged. Employee shall,
during and after termination of employment, refrain from making any statements
or comments of a defamatory or disparaging nature to any third party regarding
ARAMARK, or any of ARAMARK's officers, directors, personnel, policies or
products, other than to comply with law.
ARTICLE 2. NON-COMPETITION:


A.
Subject to Article 2. B. below, Employee, during Employee's period of employment
with ARAMARK, and for a period of one year following the voluntary or
involuntary termination of employment, shall not, without ARAMARK's written
permission, which shall be granted or denied in ARAMARK's sole discretion,
directly or indirectly, associate with (including, but not limited to,
association as a sole proprietor, owner, employer, partner, principal, investor,
joint venturer, shareholder, associate, employee,


3

--------------------------------------------------------------------------------

Exhibit 10.11



member, consultant, contractor or otherwise), or acquire or maintain ownership
interest in, any Business which is competitive with that conducted by or
developed for later
implementation by ARAMARK at any time during the term of Employee's employment.
For purposes of this Agreement, "Business" shall be defined as a person,
corporation, firm, LLC, partnership, joint venture or other entity. Nothing in
the foregoing shall prevent Employee from investing in a Business that is or
becomes publicly traded, if Employee's ownership is as a passive investor of
less than 1% of the outstanding publicly traded stock of the Business.
B.    The provision set forth in Article 2.A above, shall apply to (i) all fifty
states, and (ii) each
foreign country, possession or territory in which AR.AMARK. may be engaged in,
or have plans to engage in, business (x) during Employee's period of employment,
or (y) in the case of a termination of employment, as of the effective date of
such termination or at any time during the twenty-four month period prior
thereto. Further, notwithstanding anything in this Agreement to the contrary,
Article 2. A. above shall not limit Employee's right to associate with any
Business after Employee's termination of employment if such Business is
unrelated to the type of business or activity conducted by the ARAMARK Business
Group or Groups for which Employee directly or indirectly provided services
during the twenty-four month period preceding Employee's effective date of
termination unless Employee otherwise directly or indirectly acquired knowledge
of Proprietary Information related to such Business at any time during the
twenty-four month period preceding Employee's effective date of termination. For
purposes of this Agreement, ARAMARK's Business Groups shall include,
domestically and internationally, (1) the Food and Support Services Group (which
includes the business conducted by SMG) and (2) the Uniform and Career Apparel
Group, in each case conducted by ARAMARK. By

4

--------------------------------------------------------------------------------

Exhibit 10.11



way of example, but not limitation, if Employee provided services to the Food
and Support Services Group, Employee would he precluded during the applicable
time period from associating with any Business providing food, refreshment,
facility and other support services (irrespective of the particular ARAMARK
business unit within the Food and Support Services Group in which Employee
provided services) but Employee would not be precluded from associating with a
competitor in the uniform and career apparel business, unless Employee had
acquired knowledge of Proprietary Information relating to ARAMARK's uniform and
career apparel businesses within twenty-four months prior to termination, as a
result, for example, of task force assignments, special projects, attendance at
the Executive Leadership Institute, Executive Leadership Council meetings,
Presidents' Council meetings and the like.
C.    Employee acknowledges that these restrictions are reasonable and necessary
to protect the
business interests of ARAMARK, and that enforcement of the provisions set forth
in this Article 2 will not unnecessarily or unreasonably impair Employee's
ability to obtain other employment following the termination (voluntary or
involuntary) of Employee's employment with ARAMARK, Further, Employee
acknowledges that the provisions set forth in this Article 2 shall apply if
Employee's employment is involuntarily terminated by ARAMARK for Cause; as a
result of the elimination of employee's position; for performance-related
issues; or for any other reason or no reason at all.
ARTICLE. 3. NON-SOLICITATION: During the period of Employee's employment with
ARAMARIC and for a period of two years following the termination of Employee's
employment, regardless of the reason for termination, Employee shall not,
directly or indirectly (i) induce or encourage any employee of ARAMARK to leave
the employ of ARAMARK, (ii)

5

--------------------------------------------------------------------------------

Exhibit 10.11



hire any individual who was art employee of ARAMARK as of the date of Employee's
termination of employment or within a six month period prior to such date, or
(iii) induce or encourage any customer, client, supplier or other business
relation of ARAMARK to cease or reduce doing business with ARAMARK or in any way
interfere with the relationship between any such customer, client, supplier or
other business relation and ARAMARK.
ARTICLE 4. DISCOVERIES AND WORKS: Employee hereby irrevocably assigns,
transfers, and conveys to ARAMARK to the maximum extent permitted by applicable
law Employee's right, title and interest now or hereinafter acquired, in and to
all Discoveries and Works (as defined below) created, invented, designed,
developed, improved or contributed to by Employee, either alone or jointly with
others, while employed by ARAMARK and within the scope of Employee's employment
and/or with the use of ARAMARK's resources. The terms "Discoveries and Works"
include all works of authorship, inventions, intellectual property, materials,
documents, or other work product (including, without limitation, Proprietary
Information, patents and patent applications, patentable inventions, research,
reports, software, code, databases, systems, applications, presentations,
textual works, graphics and audiovisual materials). Employee shall have the
burden of proving that any materials or works created, invented, designed,
developed, contributed to or improved by Employee that are implicated by or
relevant to employment by ARAMARK are not implicated by this provision. Employee
agrees to ( i) keep accurate records and promptly notify, make full disclosure
to, and execute and deliver any documents and to take any further actions
requested by ARAMARK to assist it in validating, effectuating, maintaining,
protecting, enforcing, perfecting, recording, patenting or registering any of
its rights hereunder, and (ii) renounce any and all claims, including, without
limitation, claims of ownership and royalty, with respect to all Discoveries and
Works and all other property owned or licensed by ARAMARK any Discoveries and
Works that, within six months after the

6

--------------------------------------------------------------------------------

Exhibit 10.11



termination of Employee's employment with ARAMARK, are made, disclosed, reduced
to a tangible or written form or description, or are reduced to practice by
Employee and which pertain to the business carried on or products or services
being sold or developed by ARAMARK at the time of such termination shall, as
between Employee and ARAMARK, be presumed to have been made during such
employment with ARAMARK. Employee acknowledges that, to the fullest extent
permitted by law, all Discoveries and Works shall be deemed "works made for
hire" under the Copyright Act of 1976, as amended, 17 U.S.C. Section 101.
Employee hereby grants ARAMARK a perpetual, nonexclusive, royalty-free,
worldwide, assignable, sublicensable license under all rights and intellectual
property rights (including patent, industrial property, copyright, trademark,
trade secret, unfair competition and related laws) in any Works and Discoveries,
for all purposes in connection with ARAMARK's current and future business, that
Employee has created, invented, designed, developed, improved or contributed to
prior to Employee's employment with ARAMARK that are relevant to or implicated
by such employment for Prior Works"), Any Prior Works are disclosed by Employee
in Schedule 1. ARTICLE 5. REMEDIES: Employee acknowledges that in the event of
any violation by Employee of the provisions set forth in Articles 1, 2, 3 or 4
above, ARAMARK will sustain serious, irreparable and substantial harm to its
business, the extent of which will be difficult to determine and impossible to
fully remedy by an action at law for money damages. Accordingly, Employee agrees
that, in the event of such violation or threatened violation by Employee,
ARAMARK shall he entitled to an injunction before trial before any court of
competent jurisdiction as a matter of course upon the posting of not more than a
nominal bond, in addition to all such other legal and equitable remedies as may
be available to ARAMARK. If ARAMARK is required to enforce the provisions set
forth in Articles 2 and 3 above by seeking

7

--------------------------------------------------------------------------------

Exhibit 10.11



an injunction, Employee agrees that the relevant time periods set forth in
Articles 2 and 3 shall commence with the entry of the injunction. Employee
further agrees that, in the event any of the provisions of this Agreement are
determined by a court of competent jurisdiction to be invalid, illegal, or for
any reason unenforceable as written, such court shall substitute a valid
provision which most closely approximates the intent and purpose of the invalid
provision and which would be enforceable to the maximum extent permitted by law.
ARTICLE 6. POST-EMPLOYMENT BENEFITS:
A.    If Employee's employment is terminated by ARAMARK for any reason other
than Cause,
and Employee executes and does not revoke a Release and Waiver of Claims in a
form acceptable to ARAMARK, Employee shall be entitled to the following
post-employment benefits:
1.
Severance Pay: Employee shall receive severance payments equivalent to
Employee's weekly base salary as of the effective date of termination for the
number of weeks set forth on the following schedule:

Years of ARAMARK Continuous Service Completed from Last Hire Date
Weeks of Severance
Less than 2
26
2
32
3
39
4
45
5 or More
52




8

--------------------------------------------------------------------------------

Exhibit 10.11



Severance payments shall commence with the Employee's effective date of
termination and shall be made in accordance with ARAMARK's normal payroll cycle.
The period during which Employee receives severance payments shall be referred
to as the "Severance Pay Period."
2.    Other Post-Employment Benefits
(a)
Basic Group -medical and life insurance coverages shall continue under then
prevailing terms daring the Severance Pay Period; provided, however, that if
Employee becomes employed by a new employer during that period, continuing
coverage from ARAMARK will become secondary to any coverage afforded by the new
employer. Employee's share of the premiums will be deducted from Employee's
severance payments. Basic Group medical coverage provided during such period
shall be applied against ARAMARK's obligation to continue group medical coverage
under the Consolidated Omnibus Budget Reconciliation Act of 1985 ("COBRA"). Upon
termination of basic group medical and life coverages, Employee may convert such
coverages to individual policies to the extent allowable under the terms of the
plans providing such coverages.

(a)
If, at the time of termination, ARAMARK is providing Employee with a leased
vehicle, then ARAMARK will continue to provide the leased vehicle through the
Severance Pay Period under the same terms and conditions as in effect at the
time of the Employee's termination. At the expiration of the Severance Pay
Period, Employee must return the leased vehicle to ARAMARK unless the Employee
elects to purchase the


9

--------------------------------------------------------------------------------

Exhibit 10.11



vehicle in accordance with the Executive Leadership Council policy then in
effect, If Employee is receiving a car allowance at the time of the Employee's
termination, such car allowance will continue to be paid through the Severance
Pay Period. At the expiration of the Severance Pay Period, the Employee will
cease being paid a car allowance.
(c)    Employee's eligibility to participate in all other benefit and
compensation
plans, including, but not limited to the Management Incentive Bonus, Long Term
Disability, Stock Unit Retirement, Deferred Compensation, 2001 Equity Incentive
Plan and any other stock option or ownership plans, shall terminate as of the
effective date of Employee's termination unless provided otherwise under the
terns of a particular plan, provided, however, that participation in plans and
programs made available solely to Executive Leadership Council members,
including, but not limited to the executive Leadership Council Medical Plan,
shall cease as of the effective date of termination or the date Employee's
Executive Leadership Council membership ceases, whichever occurs first.
Employee, however, shall have certain rights to continue the Executive
Leadership Council Medical Plan under COBRA.
B.    Termination for "Cause" shall be defined as termination of employment due
to; (I)
conviction of or entry of a plea of guilty or nolo contendere to a felony (or
any similar clinic for purposes of laws outside the United States), (ii) fraud
or dishonesty, (iii) failure to perform assigned duties, (iv) willful violation
of ARAMARK’s

10

--------------------------------------------------------------------------------

Exhibit 10.11



Business Conduct Policy, or (v) intentionally working against the best interests
of ARAMARK.
C.
If Employee is terminated by ARAMARK for reasons other than Cause, Employee will
receive the severance payments and other post-employment benefits during the
Severance Pay Period even if Employee commences other employment during such
period provided such employment does not violate the terms of Article 2.

D.    In addition to the remedies set forth in Article 5, ARAMARK reserves the
right to
terminate all severance payments and other post-employment benefits if Employee
violates the covenants set forth in Articles 1, 2, 3 or 4 above.
E.
Employee's receipt of severance and other post-employment benefits under this
Agreement is contingent on (i) Employee's execution of a Release and Waiver of
Claims in a form reasonably acceptable to ARAMARK, except that such release and
waiver shall not include any claims by Employee to enforce Employee's rights
under, or with respect to, this Agreement or any ARAMARK benefit plan pursuant
to its terms, and (ii) the non- revocation of the release and waiver by
Employee.

ARTICLE 7. TERM OF EMPLOYMENT: Employee acknowledges that ARAMARK has the right
to terminate Employee’s employment at any time for any reason whatsoever,
provided, however, that any termination by ARAMARK for reasons other than Cause
shall result in the severance and the post-employment benefits described in
Article 6 above, to become due in accordance with the terms of this Agreement
subject to the conditions set forth in this Agreement. Employee further
acknowledges that the severance payments made and other benefits provided by
ARAMARK are in full satisfaction of any obligations ARAMARK may

11

--------------------------------------------------------------------------------

Exhibit 10.11



have resulting from ARAMARK’s exercise of its right to terminate Employee’s
employment including any obligation under general severance plans or policies,
and except for
those obligations which arc intended to survive termination such as the payments
to be made pursuant to retirement plans, deferred compensation plans and
conversion of insurance.
ARTICLE 8, MISCELLANEOUS:
A,    As used throughout this Agreement, ARAMARK includes ARAMARK Corporation
and
its subsidiaries and affiliates or any corporation, joint venture, or other
entity in which ARAMARK Corporation or its subsidiaries or affiliates has an
equity interest in excess of ten percent (10%),
B.    This Agreement shall supersede and substitute for any previous
post-employment or
severance agreement between Employee and ARAMARK.
C.If Employee's employment with ARAMARK terminates solely by reason of a
transfer of
stock or assets of, or a merger or other disposition of, a subsidiary of ARAMARK
(whether direct or indirect), such termination shall not he deemed a termination
of employment by ARAMARK for purposes of this Agreement, provided that ARAMARK
requires the subsequent employer, by agreement, to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that A RAMARK
would be required to perform it if no such transaction had taken place.
D.Employee shall not be required to mitigate damages or the amount of any
payment
provided for under this Agreement by seeking other employment or otherwise.
E.
In the event any one or more of the provisions of this Agreement shall be or
become.
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions of this Agreement shall not be
affected thereby.


12

--------------------------------------------------------------------------------

Exhibit 10.11



F.    The terms of this Agreement shall he governed by the laws of the
Commonwealth of
Pennsylvania, without regard to conflicts of laws principles thereof. For
purposes of any
action or proceeding, Employee irrevocably submits to the non-exclusive
jurisdiction of the courts of Pennsylvania and the courts of the United States
of America located in Pennsylvania for the purpose of any judicial proceeding
arising out of or relating to this Agreement, and acknowledges that the
designated fora have a reasonable relation to the Agreement and to the parties'
relationship with one another. Notwithstanding the provisions of this Article
8.F, ARAMARK may, in its discretion, bring an action or special proceeding in
any court of competent jurisdiction for the purpose of seeking temporary or
preliminary relief pending resolution of a dispute.
G.Employee expressly consents to the application of Article 8.F to any judicial
action or
proceeding arising out of or relating to this Agreement. ARAMARK shall have the
right to serve legal process upon Employee in any manner permitted by law. In
addition, Employee irrevocably appoints the General Counsel of ARAMARK
Corporation for any successor) as Employee's agent for service of legal process
in connection with any such action or proceeding and Employee agrees that
service of legal process upon such agent, who shall promptly advise Employee of
any such service of legal process at the address of Employee then in the records
of ARAMARK, shall be deemed in every respect effective service of legal process
upon Employee in any such action or proceeding.
H.Employee hereby waives, to the fullest extent permitted by applicable law, any
objection
that Employee now or hereafter may have to personal jurisdiction or to the
laying of venue of any action or proceeding brought in any court referenced in
Article 8.F and hereby agrees not to plead or claim the same.
1.    Notwithstanding any other provision of this Agreement, ARAMARK may, to the
extent

13

--------------------------------------------------------------------------------

Exhibit 10.11



required by law, withhold applicable federal, state and local income and other
taxes from any payments due to Employee hereunder.
J.    Employee and ARAMARK acknowledge that for purposes of Article 6,
Employee's last
hire date with ARAMARK is 11/29/04.
This Agreement shall be binding upon, inure to the benefit of and be enforceable
by the Company and Employee, and their respective heirs, legal representatives,
successors and assigns. Employee acknowledges and agrees that this Agreement,
including its provisions on post-employment restrictions, is specifically
assignable by ARAMARK, Employee hereby consents to such future assignment and
agrees not to challenge the validity of such future assignment.
IN WITNESS WHEREOF, and intending to be legally bound, the parties hereto have
caused this Agreement to he signed.
ARAMARK CORPORATION




By:    /s/ Lynn B. McKee        
Lynn B. McKee




Date:    11/8/04                    By:    /s/ Karen A. Wallace        
Karen A. Wallace

14

--------------------------------------------------------------------------------

Exhibit 10.11



Schedule 1
Prior Works- 



15